Peters, C. J.
Whilst the trial was going on under this indictment, the evidence being partially in, the prosecutor was permitted by the presiding judge to discontinue the indictment by entering a nolle prosequi. The discontinuance was entered according to the civil, and also according to the criminal form, of procedure. If the proceeding is a civil suit, the nonsuit was allowable. But otherwise, if a criminal prosecution, for at such stage of the trial, the alleged criminal, if ho demanded it, would have the right to have a verdict rendered. State v. Smith, 67 Maine, 328.
We think the proceeding is essentially civil in its nature, — in form a criminal prosecution, — in fact a suit. It is for reasons a privileged proceeding. It has the rights incident to a civil suit, and something more. It would have a less right than belongs to a civil action, if the prosecutor can not, the court assenting to the act, become nonsuit before the cause be committed to the jury. Our opinion is that the prosecutor had such right, and that it could be douc by nonsuit or nolle prosequi, although nolle prosequi would be the more formal and accurate-entry. State v. Railroad, 58 Maine, 176; State v. Railroad, 67 Maine, 479; State v. Railroad, 76 Maine, 357.

Exceptions overruled.

Walton, Danfortii, Virgin, Libbey and Haskell JJ.* JJ., concurred.